EXHIBIT 10.63

 

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. 200.80(b)(4)

And 240.24b-2

 

CONFIDENTIAL

 

LIMITED MANUFACTURING AND SUPPLY AGREEMENT

 

This Limited Manufacturing and Supply Agreement (“Agreement”) is effective as of
the 16th day of June, 2003 (the “Effective Date”) by and between OMJ
Pharmaceuticals, Inc., a New Jersey corporation (“OMJ”), with offices at [***],
and Amylin Pharmaceuticals, Inc., a Delaware corporation (“AMYLIN”), with
offices at 9373 Towne Centre Drive, Suite 250, San Diego, California 92121.

 

WHEREAS, AMYLIN and LifeScan, Inc., an affiliate of OMJ, had been parties to a
Collaboration Agreement dated on or about June 21,1995, which was terminated;

 

WHEREAS, pursuant to the terms of Section 9.5 of the said Collaboration
Agreement, in the event that LifeScan terminated the said Collaboration
Agreement, LifeScan was to be obligated to “provide for such manufacture of such
Collaboration Products and Royalty Bearing Products to the extent provided prior
to notice of such termination, from the time notice of such termination is
provided until such time as AMYLIN is able to secure an equivalent alternative
commercial manufacturing source, in the event that AMYLIN is unable to secure
such an alternative source during the notice period”;

 

WHEREAS, AMYLIN is currently attempting to secure an equivalent alternative
commercial manufacturing source;

 

WHEREAS, notwithstanding the continuing obligations of the Collaboration
Agreement and the provisions of Section 9.5 of the same, OMJ and AMYLIN desire
that OMJ manufacture and supply to AMYLIN Pramlintide Finished Product (as
hereinafter defined) for only a limited period of time following the Effective
Date, at its facility in [***] in accordance with the terms and conditions this
Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:

 

1.             DEFINITIONS.

 

The following terms, as used in this Agreement, shall have the meanings set
forth in this Section:

 

1.1           “Active Ingredient” shall mean AMYLIN’ s proprietary peptide,
pramlintide (also known as AC137).

 

1.2           “Affiliate” shall mean any person or entity that, directly or
indirectly, controls, or is controlled by, or is under common control with a
party. For purposes of this Agreement, control means the possession, direct or
indirect, or the power to direct or cause the direction of the management or
policies of a party, whether by ownership of voting securities, by contract or
otherwise. Control shall be presumed where, directly or indirectly, a person or
entity owns at least 50% of the common stock or voting ownership interest of a
party.

 

1.3           “Batch” shall mean a quantity of SKUs (defined below) of
Pramlintide Finished Product produced from a single homogeneous mix.

 

1.4           “CGMPs” shall mean Current Good Manufacturing Practices as defined
from time to time in regulations promulgated under the Rules Governing Medicinal
Products by the FDCA, or any successor regulations, guidelines or points to
consider governing the manufacture and testing of Pramlintide Finished Product.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

1

--------------------------------------------------------------------------------


 

1.5           “Completed Batch Record” shall mean the post-manufacturing
documentation of manufacture of Pramlintide Finished Product, including
documentation of equipment and component preparation, compounding, filling, and
packaging of inactive excipients and Active Ingredient, completed records of
formulation, manufacturing, equipment and component preparation, compounding,
dispensing, in-process testing, filling, microbiological monitoring, inspection,
testing (including sterility and endotoxin testing), and labeling, all deviation
reports, out-of-specification investigations, certificates of analysis, and
bills of materials.

 

1.6           “Confidential Information” shall mean all business, technical, and
other information of each party hereunder disclosed by one party (the
“Disclosing Party”) to the other party hereunder (the “Receiving Party”) at any
time prior to or during the term of this Agreement and identified as
confidential, together with all records generated or maintained at the Facility
relating to Pramlintide Finished Product. Confidential Information shall not
include information which, as demonstrated by competent evidence, (i) was known
to the Receiving Party prior to the disclosure; (ii) was generally available to
the public at the time of disclosure or becomes available to the public after
disclosure, other than through any act or omission of the Receiving Party in
breach of this Agreement; (iii) became known to the Receiving Party, without
restriction on disclosure, as the result of disclosure from a third party under
no obligation of secrecy to the Disclosing Party; (iv) is required to be
disclosed by law; or (v) where OMJ is the Disclosing Party, is, in AMYLIN’s
reasonable judgment, necessary or useful for the marketing, promotion, or
protection of Pramlintide Finished Product.

 

1.7           “Disposal” shall mean any discharge, deposit, injection, dumping,
spilling, leaking or placing of any Waste (as hereinafter defined) into or on
any land or water, and the arrangement of any of the foregoing, and shall
include any storage, pretreatment, treatment (including incineration), use,
sale, sampling or other transfer or application of Waste of any kind or nature
whatsoever.

 

1.8           “Facility” shall mean OMJ’s manufacturing, testing, and storage
facility located at [***].

 

1.9           “FDA” shall mean the United States Food and Drug Administration,
and any successor entity thereto.

 

1.10         “FDCA” shall mean the U.S. Federal Food Drug and Cosmetics Act, as
amended, and all regulations promulgated thereunder.

 

1.11         “Governmental Agency” shall mean any federal, state, commonwealth
or local government agency or governmental authority that has jurisdiction over
the manufacture, testing, distribution, sale and/or use of Pramlintide Finished
Product in the states, possessions and territories of the U.S.A.

 

1.12         “Laws and Regulations” shall mean all applicable federal, state,
commonwealth, and local laws, regulations, ordinances, and rules of the states,
possessions and territories of the U.S.A.

 

1.13         “Lot” shall mean a Batch or a specific, identified portion of a
Batch.

 

1.14         “Master Batch Record” shall mean the pre-manufacturing pre-approved
documented instructions for manufacture of Pramlintide Finished Product,
including procedures for equipment and component preparation, compounding,
filling, dispensing formulation, testing, in-process testing, inspection,
end-Pramlintide Finished Product sampling, labeling, and packaging of inactive
excipients and Active Ingredient.

 

1.15         “NDA” shall mean a New Drug Application, as defined in the FDCA.

 

1.16         “Pramlintide Finished Product” shall mean the finished dosage form
of inactive excipients and Active Ingredient formulated and filled into a vial
container closure system.

 

1.17         “Production Schedule” shall mean the written schedule for
Pramlintide Finished Product mutually agreed upon by the parties as of the
Effective Date, that specifies the manufacturing dates, quantities to be
manufactured, delivery dates and other information associated with the
manufacture of Pramlintide Finished Product during the term of this Agreement.

 

1.18         “Quality Agreement” shall mean the Quality Agreement dated
August 9, 2001, as amended on the Effective Date, between AMYLIN and OMJ
containing, identifying and outlining the Specifications, and the technical and
regulatory terms

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

2

--------------------------------------------------------------------------------


 

and conditions for the production of Pramlintide Finished Product under this
Agreement. The Quality Agreement is hereby made a part hereof. The Quality
Agreement may be further amended in writing by the parties from time to time
during the term of this Agreement. Unless otherwise defined in a Quality
Agreement, the defined terms therein shall have the same meanings as ascribed to
such terms herein. Any conflict between the provisions of this Agreement and the
provisions of the Quality Agreement will be resolved in favor of this Agreement.

 

1.19         “Raw Materials” shall mean any and all raw materials, other than
Active Ingredient, needed to produce package, and label the Pramlintide Finished
Product meeting the Specifications therefore.

 

1.20         “SKU” shall mean a stock-keeping unit, i.e., a single packaged
container closure system containing Pramlintide Finished Product.

 

1.21         “Specifications” shall mean the specifications for all Raw
Materials, Active Ingredient, and Pramlintide Finished Product, and the
procedures for its manufacture packaging and labeling mutually agreed upon in
writing by the parties, which specifications and procedures are attached hereto
as Exhibit ‘A’ and included as a part of each Quality Agreement and may be
amended from time to time by mutual written agreement of the parties.

 

1.22         “Waste” shall mean all materials (except Pramlintide Finished
Product that has not been rejected) that are produced or generated in connection
with the manufacture of any Pramlintide Finished Product, including but not
limited to materials that are hazardous waste, waste waters, residues, bottoms
and other remainders, and obsolete packaging components or materials.

 

2.             MANUFACTURE AND SUPPLY.

 

2.1           OMJ shall manufacture and supply to AMYLIN the quantities of
Pramlintide Finished Product stated in the Production Schedule from the
Effective Date through [***] (the “Expiration Date”). AMYLIN shall order
quantities of Pramlintide Finished Product in full lot sizes in accordance with
the previously agreed upon quantities and delivery dates stated in the
Production Schedule during the term of this Agreement. Any changes to the said
quantities and delivery dates must be mutually agreed upon by the parties and
will be based on plant available capacity. Pramlintide Finished Product shall
comply with the Specifications in effect at the time of manufacture and shall be
manufactured, packaged, labeled, tested, and stored in accordance with this
Agreement at the Facility.

 

2.2           OMJ shall provide AMYLIN with copies of all documentation and
records for all Lots of Pramlintide Finished Product manufactured for AMYLIN in
accordance with Section 3 of the Quality Agreement and the other terms and
conditions of this Agreement.

 

2.3           OMJ shall validate all equipment, utilities, sterility, processes,
and cleaning according to CGMP and OMJ procedures, all in accordance the Quality
Agreement. Upon request by AMYLIN, OMJ shall perform additional or modified
validation procedures, and the costs therefore shall be allocated between AMYLIN
and OMJ as mutually agreed upon by the parties at such time.

 

2.4           OMJ shall store Pramlintide Finished Product prior to release at
the Facility, [***], and release and ship each Lot to the location(s) specified
by AMYLIN after receipt of shipment authorization verifying Lot release. OMJ
shall also maintain and store (i) the retained samples of each Lot in accordance
with Section 14 of the Quality Agreement, and (ii) the retained samples of
Active Ingredient, excipients, preservatives, and components, during the term of
this Agreement. Such samples will be turned over to AMYLIN at the end of the
Agreement to be retained and tested by AMYLIN for the remainder-required period
based on the expiration date of the product and AMYLIN’s standard operating
procedures.

 

2.5           The parties agree that OMJ shall manufacture, package, label and
store all testing quantities and all forecasted commercial quantities of
Pramlintide Finished Product during [***] and continue said manufacture until no
later than [***] but continue such packaging, labeling and storage until the
earlier of [***] or until such time as AMYLIN has the ability to package, label
and store.

 

3.             RAW MATERIALS; PACKAGING & LABELING.

 

3.1           At least [***] of Pramlintide Finished Product specified in the
Production Schedule, AMYLIN shall supply OMJ, free of charge at the Facility,
with the Active Ingredient required to produce Pramlintide Finished Product in
such quantities as are

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

3

--------------------------------------------------------------------------------


 

necessary to enable OMJ to manufacture the desired quantities of Pramlintide
Finished Product. AMYLIN shall perform the release testing of such Active
Ingredient. A Certificate of Analysis and Release must accompany the Active
Ingredient when received by OMJ from AMYLIN. OMJ shall verify and document the
quantity, condition upon receipt, and identity of Active Ingredient according to
AMYLIN-approved methods and shall inspect Active Ingredient in accordance with
OMJ incoming materials inspection procedures (the “Inspection Procedures”), a
copy of which shall be provided by OMJ to AMYLIN. OMJ shall notify AMYLIN, and
provide AMYLIN with a copy, of any and all changes to the Inspection Procedures,
and if such changes are material, OMJ shall consult with AMYLIN before any such
changes to the Inspection Procedures are effected. OMJ shall inform AMYLIN,
within [***] after receipt of the Active Ingredient, of any discrepancies noted
upon inspection, or in quantity or upon identity testing of the Active
Ingredient discovered by OMJ. OMJ shall also, within [***] after OMJ’s receipt
of the Active Ingredient, inform AMYLIN of any damage to the Active Ingredient
received (e.g., damaged or punctured containers). Any rejected Active Ingredient
shall be returned at AMYLIN’s expense and direction. OMJ shall store Active
Ingredient delivered hereunder in accordance with the Quality Agreement and Laws
and Regulations.

 

3.2           OMJ shall purchase, receive, and test all Raw Materials from
suppliers approved by OMJ and AMYLIN as described in Appendix II of the Quality
Agreement. OMJ shall also provide microbiological and analytical testing as
necessary, storage prior to release, and maintenance of retained samples of all
Raw Materials and Active Ingredient, as specified in the Specifications and
OMJ’s standard operating procedures (“OMJ SOPs”), a copy of which shall be
provided by OMJ to AMYLIN. OMJ shall notify AMYLIN, and provide AMYLIN with a
copy of any and all changes to the OMJ SOPs. Before any such changes to the OMJ
SOPs are effected, OMJ shall consult with AMYLIN and if such OMJ SOP changes are
material to the testing, storage or maintenance of Pramlinide Finished Product,
OMJ shall obtain AMYLIN’s prior approval prior to effecting such changes.

 

3.3           AMYLIN shall provide OMJ with the Specifications for Raw
Materials, which specifications shall include, without limitation, the storage,
test, and release criteria in accordance with Appendix II of the Quality
Agreement.

 

3.4           AMYLIN shall provide OMJ with the specifications for all labeling
for Pramlintide Finished Product, which Specifications shall be contained as a
part of the Specifications as defined in Appendix II of the Quality Agreement.

 

3.5           Either OMJ or AMYLIN may qualify new suppliers for Raw Materials,
however neither party shall obtain Raw Materials from any such supplier unless
such supplier has been approved by both AMYLIN and OMJ in accordance with
Section 3.2 above. OMJ and AMYLIN shall perform periodic audits of existing
suppliers as assigned in Appendix II of the Quality Agreement. At AMYLIN’s
request, from time to time during the term, OMJ shall provide reports to AMYLIN
regarding the periodic Raw Material supplier audits conducted by OMJ. At
AMYLIN’s option, AMYLIN may participate jointly with OMJ in the inspection and
qualification of such suppliers.

 

3.6           AMYLIN shall approve and periodically audit Active Ingredient
suppliers.

 

3.7           At AMYLIN’s request, from time to time during the term, OMJ shall
provide AMYLIN with release test data summary reports for the Raw Materials used
to manufacture Pramlintide Finished Product.

 

3.8           Within ten (10) days after the end of each calendar month during
the term of this Agreement, OMJ shall provide AMYLIN with a report showing the
quantities of Active Ingredient received during such month, the quantities of
Active Ingredient held in inventory as of the end of such month, quantities of
Pramlintide Finished Product in inventory as of the end of such month, and the
quantities of Pramlintide Finished Product shipped during such month. Such
report shall also indicate the actual conversion ratios of Active Ingredient for
Pramlintide Finished Product manufactured during such calendar month.

 

3.9           OMJ shall be responsible for packaging and affixing labeling to
Pramlintide Finished Product for the time period specified in Section 2.5. 
Nothing contained herein shall give OMJ any right to use any AMYLIN trademark
except on Pramlintide Finished Product for AMYLIN hereunder, and OMJ shall not
obtain any right, title, or interest in any AMYLIN trademark by virtue of this
Agreement or its performance of services hereunder. OMJ shall not affix to
Pramlintide Finished Product any label, stamp, or other mark identifying OMJ as
the source of Pramlintide Finished Product except as may be required by
applicable Laws and Regulations.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

4

--------------------------------------------------------------------------------


 

4.             PURCHASE ORDERS, INVOICES, DELIVERY.

 

4.1           Throughout the Term of this Agreement, AMYLIN shall send firm
purchase orders to OMJ, which specify the quantities and the delivery dates for
the Pramlintide Finished Product ordered (“Purchase Order”). No terms contained
in any Purchase Order or acknowledgment shall be construed to amend or modify
the terms of this Agreement and, in the event of any conflict, this Agreement
shall govern and control.

 

4.2           So long as AMYLIN sends a Purchase Order to OMJ at least [***] in
advance of the delivery date specified in such Purchase Order, OMJ shall deliver
Pramlintide Finished Product ordered on or before the delivery date specified in
such Purchase Order.  If OMJ cannot deliver on the delivery date specified in a
Purchase Order because of delays occurring with AMYLIN’s third-party analytical
testing lab, then said delivery date will be delayed for a period of time equal
to the said analytical testing labs’ delay.

 

4.3           OMJ shall invoice AMYLIN for Pramlintide Finished Product
simultaneously with shipment thereof.  Each invoice shall show the quantity of
Pramlintide Finished Product delivered, the invoice date, and the amount due.
Unless otherwise designated in writing by AMYLIN, OMJ shall send all invoices to
the Accounts Payable department of AMYLIN at the address listed in Section 17.7.
AMYLIN shall make payment on invoices in US Dollars not later than [***] after
AMYLIN receives the invoice therefore from OMJ. No terms contained in any
invoice shall be construed to amend or modify the terms of this Agreement and,
in the event of any conflict, this Agreement shall govern and control.

 

4.4           Title to all Active Ingredient remains with AMYLIN. Title to all
Pramlintide Finished Product (excluding the Active Ingredient contained therein)
shall remain with OMJ until delivery to the common carrier designated by AMYLIN,
at which time title will transfer to AMYLIN.

 

5.             PRICE.

 

The purchase price for Pramlintide Finished Product is set forth in Exhibit ‘B’,
which is attached hereto and made a part hereof, and shall remain in effect for
the term of this Agreement. The purchase price includes, without limitation,
procurement, storage, product production, quality control, quality assurance,
manufacturing support operations, and all other functions necessary to assure
that Pramlintide Finished Product is produced in a timely fashion and in
accordance with the Master Batch Records, associated testing results, shelf
cartons, shippers and shipper labels, and the terms and conditions of this
Agreement. In addition to the purchase price set forth in Exhibit ‘B’, AMYLIN
will reimburse OMJ for all the expenses incurred to complete the validation
activities required to comply with the Laws and Regulations, trials and any
other experimental activity that AMYLIN may request OMJ to perform. OMJ will
provide estimates and will seek AMYLIN’s approval before incurring on such
expenses on behalf of AMYLIN.

 

6.             REGULATORY AND QUALITY ASSURANCE MATTERS.

 

6.1           OMJ and AMYLIN agree to comply with the terms and conditions of
the Quality Agreement.

 

6.2           OMJ shall manufacture, fill, provide 100% visual inspection,
package, label and test Pramlintide Finished Product purchased hereunder in
accordance with the Specifications, the Master Batch Record, CGMPs, the terms
and conditions of the Quality Agreement, and all applicable Laws and
Regulations. OMJ shall conduct the in-process testing of Pramlintide Finished
Product (which in-process testing is described in the Specifications) and
environmental monitoring of the Facility before, during, and after manufacture
of each Lot of Pramlintide Finished Product. All test results, manufacturing
records, and reports shall promptly be reduced to writing. OMJ shall notify
AMYLIN immediately of any test failures noted during the manufacture of
Pramlintide Finished Product; and, AMYLIN shall have access to all such test
results, investigation reports, and records, and any Lot samples within [***] of
any request for the same to OMJ.

 

6.3           AMYLIN shall identify those Lots of Pramlintide Finished Product
that shall be entered into the stability program. OMJ shall, in accordance with
AMYLIN’s instructions and the Quality Agreement, remove the appropriate number
of labeled SKU’s from each Lot identified by AMYLIN as a stability Lot, and ship
such SKU’s to AMYLIN at AMYLIN’s expense, as directed by AMYLIN.

 

6.4           OMJ shall promptly notify AMYLIN of any problems or unusual
production, supply, or other situations that are likely to adversely affect the
production of any Pramlintide Finished Product, or its timely delivery to AMYLIN
in accordance with the Purchase Order for the same, including, without
limitation, any process deviations as described in the Quality Agreement. AMYLIN
may, at its discretion, participate in the resolution of any such problem or
production situation.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

5

--------------------------------------------------------------------------------


 

6.5           Either of the parties may initiate change requests to the
Specifications or changes to the Pramlintide Finished Product manufacturing
processes in accordance with Section 5 of the Quality Agreement, with costs paid
as follows.

 

6.5.1        In the event AMYLIN requests any such changes be made, other than
changes requested by any Governmental Agency or required to bring the Facility
into compliance with applicable Laws and Regulations, AMYLIN and OMJ shall, to
the extent technologically feasible, accommodate AMYLIN’s requested changes,
provided that AMYLIN shall reimburse OMJ for any reasonable incremental one-time
costs associated with such changes.

 

6.5.2        In the event OMJ requests any such changes be made, other than
changes requested by any Governmental Agency or required to bring the Facility
into compliance with applicable Laws and Regulations, all costs associated with
such changes shall be the sole responsibility of OMJ.

 

6.5.3        The one-time and on-going incremental costs associated with any
change to the Specifications which are required or requested by any Governmental
Agency shall be paid by AMYLIN, unless such change is required to be made to
bring the Facility into compliance with applicable Laws or Regulations, in which
case the costs associated with such change shall be the sole responsibility of
OMJ.

 

6.6           No aspect under which Pramlintide Finished Product is manufactured
under this Agreement may be changed without the mutual express written consent
of AMYLIN and OMJ.

 

6.7           CGMP compliance responsibilities are set forth in the Quality
Agreement.

 

6.8           The conditions under which Pramlintide Finished Product is
manufactured shall be provided to AMYLIN for inclusion in AMYLIN’s regulatory
filings in the U.S. OMJ further agrees to provide to AMYLIN all information
regarding any aspect of manufacture of Pramlintide Finished Product that is
necessary and related to AMYLIN’s regulatory filings. OMJ also agrees to
authorize appropriate U.S. & P.R. Governmental Agencies, to inspect any aspect
of OMJ’s manufacture of Pramlintide Finished Product. In the event that OMJ is
notified of any potential plant inspection from any Ex- U.S. Regulatory Agency
as a result of any Regulatory filing, AMYLIN agrees to withdraw such filing
immediately.

 

7.             RELEASE AND REJECTION OF PRAMLINTIDE FINISHED PRODUCT.

 

7.1           Prior to delivery of Pramlintide Finished Product to AMYLIN
hereunder, OMJ shall provide AMYLIN with the following:

 

(i)            Within [***] of the date of manufacture of such Pramlintide
Finished Product, OMJ shall ship sample vials of the Batch for such Pramlintide
Finished Product, to AMYLIN in the amounts requested by AMYLIN as described in
the Quality Agreement;

 

(ii)           Within [***] of the manufacture date, OMJ shall provide AMYLIN
with (A) the Completed Batch Record, (B) in-process and microbiological test
results, and C) a Certificate of Compliance.

 

After OMJ ships sample vials, the Completed Batch Record, and the Certificate of
Compliance to AMYLIN, AMYLIN shall have [***] from receipt of such sample vials
and documentation to accept or reject such Batch of Pramlintide Finished
Product. In the case of a latent defect in Pramlintide Finished Product
delivered by OMJ to AMYLIN hereunder, AMYLIN shall have [***] from AMYLIN’s
discovery of such latent defect to reject such Batch of Pramlintide Finished
Product. AMYLIN may reject a Batch of Pramlintide Finished Product if (i) such
Batch of Pramlintide Finished Product fails to meet the Specifications or is
otherwise deficient (including having characteristics not specifically
authorized by the Specifications), or (ii) the process used to manufacture such
Batch of Pramlintide Finished Product deviates from the Master Batch Record.
Failure of AMYLIN to reject a Batch of Pramlintide Finished Product as set forth
above shall constitute acceptance thereof.

 

7.2           Any claim submitted by AMYLIN pursuant to Section 7.1 hereof must
be accompanied by an investigation report (including an adequate Pramlintide
Finished Product sample from the Batch of Pramlintide Finished Product
analyzed), and shall be handled as hereafter set forth in this Section 7.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

6

--------------------------------------------------------------------------------


 

7.3           Should AMYLIN reject any Batch pursuant to Section 7.1 and OMJ
agree that such rejection is justified, OMJ shall promptly, at AMYLIN’s option,
either reimburse AMYLIN for, or provide AMYLIN with a credit totaling, any
purchase price paid for such Batch of Pramlintide Finished Product.

 

7.4           Should AMYLIN reject any Batch pursuant to Section 7.1 and OMJ,
after good faith negotiation, fails to agree that such rejection is justified,
the parties shall mutually agree on an independent third party to evaluate all
documentation of testing and manufacturing relating to such Batch of Pramlintide
Finished Product and other relevant information developed by both parties
relating thereto to ascertain whether the rejection is justified. If the third
party determines that AMYLIN’s rejection is justified, OMJ shall undertake the
same actions detailed in Section 7.3 above. The party against which such third
party rules shall bear the costs of such testing.

 

7.5           If a Batch of Pramlintide Finished Product is rejected, the
parties shall immediately discuss what appropriate steps must be taken to secure
disposition of the rejected Pramlintide Finished Product. If a rejected Batch of
Pramlintide Finished Product is at OMJ’s facility, then, unless otherwise
directed by AMYLIN, such rejected Batch of Pramlintide Finished Product shall be
delivered to AMYLIN or destroyed by OMJ in accordance with all applicable Laws
and Regulations, at OMJ’s expense.

 

7.6           If the number of units of Pramlintide Finished Product delivered
by OMJ to AMYLIN pursuant to a Purchase Order is less than the number of units
ordered under such Purchase Order, then the parties shall immediately discuss
what appropriate steps must be taken to secure manufacture and delivery of the
remaining units of Pramlintide Finished Product that have not been delivered.

 

8.             SHIPMENTS AND RISK OF LOSS.

 

8.1           Within [***] of signing this Agreement, AMYLIN shall provide OMJ
with written instructions to follow in shipping Pramlintide Finished Product.
OMJ shall hold the Pramlintide Finished Product in refrigerated storage as
required in the Specifications, until the Pramlintide Finished Product is
released by Quality Assurance, and shall prepare and arrange the shipment of
Pramlintide Finished Product as designated by AMYLIN in AMYLIN’s Purchase Order.
OMJ shall coordinate shipments of Pramlintide Finished Product to those
locations designated by AMYLIN. Where shipping validation is required, AMYLIN
shall be primarily responsible for developing such shipping method.
Notwithstanding the above, at no point will OMJ commit to have more than [***]
stored at its Facility due to existing refrigeration capacity limitations.
Accordingly, AMYLIN will secure sufficient refrigerator capacity to hold this
Pramlintide Finished Product at AMYLIN’s premises or contracted warehouse until
the Pramlintide Finished Product is distributed. OMJ will not hold any excess
inventory for AMYLIN beyond the agreed delivery date unless the parties agree to
and OMJ is compensated by AMYLIN accordingly. The risk of loss during the
extended storage period belongs to AMYLIN. All shipments of Pramlintide Finished
Product are FCA (Incoterms 2000) the Facility.

 

8.2           OMJ shall prepare all shipping documents, which shall reference
the Purchase Order number, Lot number, expiration date, shipping conditions, and
any other document necessary to comply with Laws and Regulations. Each pallet
shall have a release or quarantine sticker affixed thereto. Upon delivery to a
carrier approved by AMYLIN, title to Pramlintide Finished Product shall pass to
AMYLIN and AMYLIN shall assume and bear all risk and liability with respect to
the loss or damage of Pramlintide Finished Product(s).

 

8.3           OMJ shall notify AMYLIN that a shipment is in transit by Purchase
Order number, Lot number, manufacture date, Pramlintide Finished Product, and
quantity within twenty-four (24) hours after the shipment was accepted by an
AMYLIN-authorized carrier.

 

8.4           Title to all unused Active Ingredient shall at all times remain in
AMYLIN, and OMJ shall not subject any Active Ingredient to any liens, claims,
and encumbrances while it is in its custody. Title to all work in process to
produce Pramlintide Finished Product and all completed Pramlintide Finished
Product (excluding the Active Ingredient contained therein) shall remain with
OMJ until delivery to the common carrier designated by AMYLIN, at which time
title will transfer to AMYLIN.

 

8.5           OMJ shall have no liability to AMYLIN in respect of any loss,
damage or destruction relating to the Active Ingredient prior to the same being
delivered to the Facility.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

7

--------------------------------------------------------------------------------


 

9.             IMPROVEMENTS; CONFIDENTIALITY.

 

9.1           Any inventions and improvements to the manufacturing processes or
know-how related to Pramlintide Finished Product, whether made or conceived by
OMJ or AMYLIN or both, shall be owned by, and the exclusive property of, AMYLIN.

 

9.2           During the term of this Agreement and for a period of five (5)
years after the expiration or earlier termination of this Agreement, neither
party shall:

 

(i)            Disclose, publish, or make available any Confidential Information
of the Disclosing Party disclosed to it by the Disclosing Party, to any third
party or to any employee of the Receiving Party who has no need to know or to
have access to such Proprietary Information; or

 

(ii)                                  Sell, transfer, or otherwise use or
exploit any such Confidential Information of the Disclosing Party.

 

The Receiving Party shall use the Disclosing Party’s Confidential Information
solely for purposes of performing its obligations under this Agreement. Upon the
expiration or earlier termination of this Agreement, the Receiving Party shall
return to the Disclosing Party the originals and all copies of the Disclosing
Party’s Confidential Information then in its possession, provided however, the
Receiving Party shall have the right to retain one copy of such Confidential
Information in a secure location for the sole purpose of determining the scope
of the obligations incurred under this Agreement.

 

10.           COMPLIANCE WITH LAW.

 

OMJ and AMYLIN shall at all times comply with all applicable laws, regulations,
government permits and approvals relating to the manufacture, storage, handling,
transportation and use of Active Ingredient and Pramlintide Finished Product. In
the event a Governmental Agency forces the cessation of the Facility’s
operations due to any actual or alleged violation or act(s) of noncompliance
with Laws or Regulations by OMJ, OMJ shall use diligent efforts to cure such
violation or non-compliance and to resume operation as soon as possible.

 

11.           TRANSFER OF MANUFACTURING PROCESS.

 

11.1         It is understood and agreed by AMYLIN and OMJ that AMYLIN itself
and/or a third party may at some point in time manufacture Pramlintide Finished
Product using the Master Batch Record and that AMYLIN (or its designee) shall be
entitled to a complete copy of the Master Batch Record upon request.

 

11.2         To facilitate the transfer of the manufacturing process in
accordance with Section 11.1, OMJ agrees to provide to AMYLIN, or the relevant
third party, training on-site (at AMYLIN’s or such third party’s premises) for
the manufacture of Pramlintide Finished Product for an appropriate period, such
training including but not limited to on-site instruction by a reasonable number
of OMJ knowledgeable personnel provided such individuals are still employed by
OMJ. The party receiving training shall reimburse OMJ at OMJ’s full daily charge
out rate for the personnel providing such training and for reasonable travel and
living expenses of OMJ employees during the time that they are engaged in the
training. Provisions of this Section 11 are applicable during the term of this
Agreement and shall survive termination or expiration until such time as OMJ has
transferred to AMYLIN or its designee such information and training as is
reasonably necessary for the manufacture of Pramlintide Finished Product in
accordance with the Master Batch Record.

 

12.           WASTE.

 

OMJ shall assume responsibility for disposing of any and all Waste generated
during the process of manufacturing and packaging Pramlintide Finished Product
in accordance with all Laws and Regulations. Copies of all documentation,
evidencing all Disposals by OMJ, shall be made available in the Facility to
AMYLIN upon reasonable request.

 

8

--------------------------------------------------------------------------------


 

13.           WARRANTIES.

 

13.1         OMJ hereby warrants that all Pramlintide Finished Product supplied
to AMYLIN hereunder, (i) shall have been manufactured at the Facility in
accordance with the Specifications and the Master Batch Record; (ii) upon
delivery to AMYLIN, shall be in compliance with the Specifications therefore and
with all applicable requirements of the FDCA (including but not limited to
CGMPs) and all other applicable Laws and Regulations, and be free from any
deleterious materials; (iii) upon delivery to AMYLIN, shall not be adulterated
or misbranded within the meaning of the FDCA or any applicable state, Puerto
Rican, or other applicable Laws and Regulations in which the definitions of
adulteration or misbranding are substantially the same as in the FDCA, as such
Laws and Regulations are constituted and effective at the time of delivery), and
will not be an article which may not, under the FDCA or any other applicable
Laws and Regulations, be introduced into interstate commerce; and (iv) shall be
in undamaged containers.

 

13.2         OMJ further warrants that: (i) it has the right to enter into this
Agreement; (ii) it has all government permits and approvals necessary to conduct
operations at the Facility and is in compliance therewith; (iii) it has adequate
facilities to undertake the obligations set forth herein; (iv) it shall comply
with all applicable Laws and Regulations relating to the manufacture, assembly
and supply of the Pramlintide Finished Product, including, without limitation,
those enforced by the FDA (including, without limitation, compliance with
CGMPs); (v) the Facility and its operation comply in all material respects with
all applicable building codes and ordinances; and (vi) it owns all right, title
and interest in all manufacturing processes used in the manufacture of the
Pramlintide Finished Product, and the use of such manufacturing processes for
the manufacture of the Pramlintide Finished Product as contemplated by this
Agreement shall not infringe any patent or other intellectual property right of
any third party.

 

13.3         OMJ warrants that it and its employees, affiliates and agents have
never been (i) debarred, or (ii) convicted of a crime for which a person can be
debarred, under subsection (a) or (b) of 21 U.S.C. § 335a, as amended, and OMJ
agrees that it does not now and will not in the future use in any capacity the
services of any person debarred under subsection (a) or (b) of 21 U.S.C. § 335a.
If during the term of this Agreement, OMJ or any other person performing
hereunder (y) becomes debarred or disqualified, or (z) receives notice of an
action or threat of an action with respect to debarment or disqualification, OMJ
shall immediately notify AMYLIN.

 

14.           TERM AND TERMINATION.

 

14.1         The term of this Agreement shall commence as of the Effective Date
and, unless earlier terminated as provided hereunder, shall expire on the
Expiration Date.

 

14.2         This Agreement may be terminated

 

(i)                                     by either party (the “Terminating
Party”) upon written notice if:

 

(A)          the other party fails to perform a material obligation or violates
any provision of this Agreement in a material respect, and such party does not
cure such failure to perform or violation within thirty (30) days after
receiving written notice from the Terminating Party or, if the nature of the
default is such that it cannot be cured within such thirty (30) day period, such
party has not diligently proceeded to effect the cure of said breach within said
thirty (30) day period;

 

(ii)                                  by AMYLIN upon providing written notice to
OMJ if:

 

(A)          a Force Majeure Event (as defined below) prevents OMJ from
performing its obligations hereunder for [***] in accordance with Section 15
below; or

 

(B)           a Governmental Agency forces the cessation of the Facility’s
operations pursuant to Section 10 above;

 

(C)           OMJ receives notice from the PDA or other regulatory authority
that OMJ has failed to successfully complete its pre-approval inspection or
equivalent non-United States inspection, and therefore is not an approved
commercial supplier of Pramlintide   ‘ Finished Product in such country; or

 

(D)          AMYLIN withdraws the NDA or equivalent non-United States
applications directed to the Pramlintide Finished Product.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

9

--------------------------------------------------------------------------------


 

14.3         The expiration or earlier termination of this Agreement shall not
relieve either party from liabilities and obligations accrued prior to the
effective date of termination, including OMJ’s obligation to produce Pramlintide
Finished Product ordered and AMYLIN’s obligation to pay for Pramlintide Finished
Product delivered, up to the effective date of termination.

 

14.4         Upon cessation of AMYLIN’s purchases of any Pramlintide Finished
Product hereunder (including, without limitation, pursuant to Section 15), or
the expiration or any earlier termination of this Agreement, OMJ shall (i)
transfer to AMYLIN, at AMYLIN’s expense, all documents, records, and retained
samples relating to such Pramlintide Finished Product, except one copy of such
records which may be retained by OMJ, at OMJ’s expense, for archival purposes;
and (ii) provide all required assistance to transfer manufacturing processes for
such Pramlintide Finished Product to AMYLIN, or at AMYLIN’s request, a designee
of AMYLIN, pursuant to Section 11.

 

15.           FORCE MAJEURE.

 

Neither party shall be liable to the other for loss or damages for any default
or delay attributable to any cause beyond the reasonable control of that party,
including but not limited to, an act of God, flood, fire, explosion, earthquake,
war, revolution, civil commotion, act of a public enemy, blockade, or embargo
(“Force Majeure Event”). The affected party shall exercise diligent efforts to
resume performance of its obligations as soon as possible and shall provide the
other party with prompt written notice when it is able to resume performance.

 

16.           INDEMNIFICATION.

 

16.1         AMYLIN shall defend, indemnify, and hold harmless OMJ, its
Affiliates, and their respective officers, agents, and employees, from any loss,
damage, expense, or liability (including without limitation defense costs and
reasonable attorneys’ fees) in connection with any claim, lawsuit or other
action by a third party (the “OMJ Claim”) resulting from the breach of any
representation, warranty, covenant, or agreement made by AMYLIN in this
Agreement or the handling, possession, or use of Pramlintide Finished Product
following delivery to a common carrier pursuant to Section 8, unless and to the
extent that such OMJ Claim is based on, arises out of, or is due to the breach
of this Agreement by, or the negligent or wrongful acts or omissions of, OMJ,
its Affiliates or any of their respective officers, agents, or employees.

 

16.2         OMJ shall defend, indemnify, and hold harmless AMYLIN, its
Affiliates, and their respective officers, agents, and employees, from any loss,
damage, expense, or liability (including without limitation defense costs and
reasonable attorneys’ fees) in connection with any claim, lawsuit or other
action by a third party (“Amylin Claim”) resulting from the breach of any
representation, warranty, covenant, or agreement made by OMJ in this Agreement
or the manufacture, storage, handling, possession, or use of Active Ingredient
or Pramlintide Finished Product prior to delivery to a common carrier pursuant
to Section 8, unless and to the extent that such Amylin Claim is based on,
arises out of, or is due to the breach of this Agreement by, or the negligent or
wrongful acts or omissions of, AMYLIN, its Affiliates, or any of their
respective officers, agents, or employees.

 

17.           MISCELLANEOUS.

 

17.1         No Publicity. Unless the prior written consent of the other party
is obtained, no party shall, except as may be required by law or regulations
(including without limitation any United States Securities and Exchange
Commission filings required), in any manner disclose or advertise or publish or
release for publication any statement mentioning the other party or information
contained in or acquired pursuant to this Agreement, or the fact that any party
has furnished or contracted to furnish to the other party the items required by
this Agreement, or quote the opinion of any employee of the other party.

 

17.2         Further Action. The parties agree to execute, acknowledge, and
deliver such further instruments and to do all such incidental acts as may be
reasonably necessary or appropriate to carry out the purpose and intent of this
Agreement.

 

17.3         Independent Contractors. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee or joint
venture relationship between the parties. All activities by the parties
hereunder shall be performed by them as independent contractors. Neither party
shall incur any debts or make any commitments for the other party.

 

10

--------------------------------------------------------------------------------


 

17.4         Headings. The parties agree that the headings in this Agreement are
used for the convenience of the parties only and are not intended to be used in
the interpretation of this Agreement.

 

17.5         Survival. The expiration or earlier termination of this Agreement
shall not relieve either party from full performance of any obligations incurred
prior thereto. The terms and conditions of Sections 7, 8, 9, 11, 12, 13, 14.3,
14.4, 16 and 17 hereof shall survive the early termination or expiration of this
Agreement. This provision will not be construed to limit the survival of any
other provisions that also survive the termination or expiration of this
Agreement by the express or implied terms of such provisions.

 

17.6         Entire Agreement; Modification. The terms of this Agreement,
together with the Exhibits attached hereto and the Quality Agreement, represent
the entire agreement of the parties with respect to the subject matter herein
superseding any and all prior and contemporaneous agreements, whether written or
oral, with respect thereto, and the same shall not be modified or supplemented
except in a written document duly executed by the parties, which document shall
state that it is a modification to this Agreement. In the event of any
inconsistencies between the terms and conditions of this Agreement, and the
terms and conditions of any purchase order, acknowledgement, invoice, or other
form utilized by the parties, the terms and conditions of this Agreement shall
govern and control.

 

17.7         Notices. All notices and other communications provided for by this
Agreement shall be given in writing, and shall be deemed to have been given if:
(a) personally delivered by hand; (b) sent by overnight courier; (c) sent by
certified or registered mail, return receipt requested; or (d) sent by facsimile
(and confirmed in writing by any of the foregoing methods), to the intended
recipient as follows (or such other address and facsimile number as each party
may designate in writing to the other party):

 

If to AMYLIN:

 

 

 

 

 

 

 

Amylin Pharmaceuticals, Inc.

 

 

9373 Towne Centre Drive, Suite 250

 

 

San Diego, California 92121

 

 

Attention: John D. Grove

 

 

Facsimile: 858-334-1082

 

 

 

with a copy to:

 

Lloyd A. Rowland

 

 

Vice President and General Counsel

 

 

Amylin Pharmaceuticals, Inc.

 

 

9373 Towne Centre Drive, Suite 250

 

 

San Diego, California 92121

 

 

Facsimile: 858-552-1936

 

 

 

If to OMJ:

 

OMJ Pharmaceuticals, Inc.

 

 

[***]

 

 

Facsimile: 787-892-2095

 

Notice shall be deemed given on the date of delivery if by personal delivery by
hand, or on the date deposited with the overnight courier if delivered by
overnight courier, or on the fifth day following the date deposited with the US
mail if sent by certified or registered mail.

 

17.8         Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, OMJ and AMYLIN, and their respective successors and
assigns, subject to the provisions of Section 17.9 below.

 

17.9         No-Assignment. Neither OMJ nor AMYLIN shall assign this Agreement,
in whole or in part, without the prior written consent of the other party;
provided, however, that AMYLIN may, without OMJ’s consent, assign the Agreement
and its rights and obligations hereunder to an Affiliate or in connection with
the transfer or sale of all or substantially all of its assets or business to
which this Agreement relates, or in the event of its merger or consolidation or
change in control or similar transaction. OMJ shall perform all of its
obligations and duties pursuant to this Agreement, and shall not subcontract any
or all of such obligations, or delegate any or all of such duties hereunder,
without the prior written consent of AMYLIN. The rights

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

11

--------------------------------------------------------------------------------


 

and obligations of the parties under this Agreement shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties.

 

17.10       Severability. If any provision of this Agreement shall be invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected thereby, and shall remain valid and enforceable to the greatest extent
permitted by law.

 

17.11 Governing Law. The terms and conditions of this Agreement shall be
governed by the laws of the State of California, without regard to its conflicts
of laws principles.

 

17.12       Waiver. The terms of this Agreement may be waived only by a written
instrument signed by the party waiving compliance. The failure of any party at
any time to require performance of any provision hereof shall, in no manner,
affect the right at a later date to enforce the same. No waiver by any party of
any condition, or breach of any provision, term, covenant, representation, or
warranty contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date following their respective name.

 

 

AMYLIN PHARMACEUTICALS, INC.

OMJ PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

Print Name:

 

 

Print Name:

 

 

 

Title:

 

 

Title:

 

 

 

Date:

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

CONFIDENTIAL

 

[***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

Exhibit ‘B’

 

Pricing

 

[***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------